                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

KEVIN D. LEBEAU                                                     CIVIL ACTION

VERSUS                                                              18-439-SDD-RLB

UNION PACIFIC RAILROAD COMPANY

                                        RULING

        This matter is before the Court on the Motion for Partial Summary Judgment on

the Issue of Liability1 filed by Plaintiff Kevin D. LeBeau (“LeBeau”). Defendant Union

Pacific Railroad Company (“Union Pacific”) filed an Opposition2 to the Motion, and

LeBeau filed a Reply.3 For the reasons that follow, the Court finds that the motion shall

be DENIED.

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On June 8, 2017, Kevin D. LeBeau was working as a utility man at Union Pacific’s

Livonia Yard in Pointe Coupee Parish, Louisiana. He alleges that he was injured while

working a “hump job,” which, he explains, is “a switching operation whereby trains that

have arrived at the yard are disassembled into smaller cuts of railcars, which are then

moved from the receiving track into the classification yard to be assembled into a new

train.”4 LeBeau approached a group of cars on Track 608 to begin the job. Generally,

LeBeau prefers to use a “brake stick” (an “aluminum stick equipped with telescoping and




1
  Rec. Doc. No. 11.
2
  Rec. Doc. No. 15.
3
  Rec. Doc. No. 19.
4
  Rec. Doc. No. 16, p. 2
59007
                                                                              Page 1 of 13
locking mechanisms”5) to release hand brakes,6 and he used one that day. LeBeau

released the hand brake on the first car without incident, but the brake on the second car

was “tight” and “didn’t budge.”7 LeBeau “tried to use some bodyweight to get it to move,”8

and as he “held onto the stick a little tighter and kind of leaned into it,”9 he “felt a pop in

[his] shoulder.”10 Supervisor and car inspector Terrence Miller (“Miller”) was called to

Track 608, and when he arrived, he found that “the brake stick was still hanging from the

hand brake.”11 Although Miller didn’t see anything wrong with the hand brake upon visual

inspection, when he “went to pull the hand brake. It wouldn’t pull,” so he “took the brake

stick and kind of hammered it down a bit because it was stiff to get it to release.”12 When

the brake finally released, Miller re-engaged it and tried to release it again, but “it was the

same result” – the brake was “stiff” and Miller “assumed it was bad.”13

        On April 9, 2018, LeBeau filed this action against Union Pacific under the Federal

Employers’ Liability Act, 45 U.S.C. § 51 et seq. (“FELA”), alleging that 1) Union Pacific

violated the Federal Safety Appliance Act, 49 U.S.C. §29301 et seq. (“FSAA”) by failing

to provide him with efficient hand brakes and 2) failed to provide him with a safe place to

work.14 LeBeau now moves for partial summary judgment on his first claim, arguing that

railroads are strictly liable under the FELA for injuries caused in violation of the FSAA.

Per LeBeau, the undisputed facts of the case demonstrate that the hand brake in question


5
  Rec. Doc. No. 16, p. 3.
6
  Rec. Doc. No. 11-5, p. 14.
7
  Rec. Doc. No. 11-5, p. 19, lines 3 and 17 (Deposition of Kevin LeBeau).
8
  Id. at lines 20-21.
9
  Rec. Doc. No. 11-5, p. 20.
10
   Rec. Doc. No. 11-4, p. 1.
11
   Rec. Doc. No. 11-7, p. 9.
12
   Rec. Doc. No. 11-7, p. 11.
13
   Rec. Doc. No. 11-7, p. 12.
14
   Rec. Doc. No. 1.
59007
                                                                                   Page 2 of 13
was “inefficient” within the meaning of the FSAA. Therefore, LeBeau contends, partial

summary judgment should be granted in his favor because there is no genuine factual

dispute as to whether Union Pacific provided him with an inefficient hand brake on June

8, 2017. Union Pacific opposes partial summary judgment because it argues that

“genuine issues of material fact exist as to (1) whether a violation of the Federal Safety

Appliance Act (“FSAA”) occurred, and, (2) whether the alleged violation caused Mr.

LeBeau’s injuries.”15 The Court will address the parties’ arguments in turn.

II.     LAW AND ANALYSIS

        A. Summary Judgment Standard

        “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”16 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”17 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”18 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”19 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the


15
   Rec. Doc. No. 15, p. 1.
16
   Fed. R. Civ. P. 56(a).
17
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
18
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
19
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
59007
                                                                                              Page 3 of 13
material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”20

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”21 All reasonable factual

inferences are drawn in favor of the nonmoving party.22 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”23 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”24

        B. Claims Under the Federal Employee Liability Act, 45 U.S.C. § 51 et seq. and
           the Federal Safety Appliance Act, 49 U.S.C. §29301 et seq.

        The United States Supreme Court has summarized FELA as follows:

        FELA provides the exclusive remedy for a railroad employee engaged in
        interstate commerce whose injury resulted from the negligence of the
        railroad. Liability under FELA is limited in these key respects: Railroads are
        liable only to their employees, and only for injuries sustained in the course
        of employment. FELA's language on causation, however, is as broad as
        could be framed. Given the breadth of the phrase “resulting in whole or in
        part from the [railroad's] negligence,” and Congress' “humanitarian” and
        “remedial goal[s],” we have recognized that, in comparison to tort litigation
        at common law, “a relaxed standard of causation applies under FELA.25

20
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
21
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
22
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
23
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
24
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
25
   CSX Transp., Inc. v. McBride, 564 U.S. 685, 691–92, 131 S. Ct. 2630, 2636, 180 L. Ed. 2d 637 (2011)
(internal citations omitted).
59007
                                                                                                 Page 4 of 13
        Indeed, the Fifth Circuit has held that under FELA, a “defendant railroad ‘caused

or contributed to’ a railroad worker's injury ‘if [the railroad's] negligence played a part—no

matter how small—in bringing about the injury.’”26 Plaintiff LeBeau asserts, in part, that

Union Pacific is liable under FELA because it violated the Federal Safety Appliance Act

(FSAA). The Supreme Court has held that the FSAA itself does not create a federal cause

of action for employees seeking damages for injuries resulting from a railroad's violation

of the law.27 However, a violation of the FSAA constitutes negligence as a matter of law

under FELA. Accordingly, the FSAA imposes strict liability on railroads for violations of

the Act's safety standards.28

        The FSAA speaks directly to hand brakes, providing that the “a railroad carrier may

use or allow to be used on any of its railroad lines (1) a vehicle only if it is equipped with

... efficient handbrakes.”29 The Supreme Court in Myers v. Reading Co. elaborated upon

“efficient” as follows: “Efficient means adequate in performance; producing properly a

desired effect. Inefficient means not producing or not capable of producing the desired

effect; incapable; incompetent; inadequate.”30 The Myers Court added, “[t]here are two

recognized methods of showing the inefficiency of hand brakes equipment. Evidence may

be adduced to establish some particular defect, or the same inefficiency may be

established by showing a failure to function, when operated with due care, in the normal,

natural, and usual manner.”31 The district court for the Eastern District of Louisiana,


26
   Huffman v. Union Pac. R.R., 675 F.3d 412, 417 (5th Cir. 2012).
27
   Crane v. Cedar Rapids & Iowa City Ry. Co., 395 U.S. 164, 166 (1969).
28
   Id.
29
   49 U.S.C. 20302(a)(1)(B) (2012).
30
   Myers v. Reading Co., 331 U.S. 477, 483, 67 S. Ct. 1334, 1338, 91 L. Ed. 1615 (1947)
31
   Id.
59007
                                                                                          Page 5 of 13
relying on Myers, has emphasized that “proof of an actual break or physical defect ... is

not a prerequisite to finding that the statute has been violated. Instead, the plaintiff need

only present proof that the mechanism failed to work efficiently and properly even though

it worked efficiently and properly before and after the occasion in question. The test in

fact is the performance of the appliance.”32

        C. Analysis

               a. Whether Union Pacific is Strictly Liable Under the FSAA Because the
                  Hand Brake was Inefficient

        LeBeau argues that he is entitled to partial summary judgment on his FELA claim

“because the undisputed evidence establishes that UP railcar TCIX 57002 was equipped

with an inefficient hand brake that failed to perform as designed in normal use when

LeBeau attempted to release it with a brake stick.”33 LeBeau brings forth significant

evidence to demonstrate that the hand brake did not perform properly on June 8, 2017.

First, he cites the deposition testimony of Phillip Arnold, the director of terminal at Union

Pacific’s Livonia yard. Arnold testified that utility men like LeBeau were, at the time of the

events giving rise to this case, required to use brake sticks to release hand brakes.34 The

brake sticks are designed to release the brakes, Arnold said, and it would not be possible

to spot a hard-to-release brake by looking at it.35 Per LeBeau, Arnold’s admission that the

brake stick is supposed to release the hand brake is proof that the hand brake at issue in

this case was not performing properly, given that it refused to release when that method



32
   Thompson v. Alabama Great S. R. Co., No. CIV.A. 13-921, 2014 WL 970104, at *2 (E.D. La. Mar. 12,
2014)(internal citations and quotations omitted).
33
   Rec. Doc. No. 16, p. 11.
34
   Rec. Doc. No. 11-6, p. 4.
35
   Id.
59007
                                                                                         Page 6 of 13
was applied.

        Next, LeBeau cites the deposition testimony and inspection report of Terrence

Miller, the car inspector who examined the hand brake after LeBeau’s injury. Miller

testified that when he arrived on the scene, “the brake stick was still hanging from the

hand brake”36 He “didn’t see nothing wrong with it,” but when he picked up a brake stick,

he described the following: “I went to pull the hand brake. It wouldn’t pull, and I took the

brake stick and kindof hammered it down a little because it was stiff to get it to release.”37

After Miller was able to release the hand brake in this way, he re-set the brake and tried

again to release it, finding it to be still “stiff” and “tight.”38 Counsel at Miller’s deposition

asked him, “[s]o it didn’t function as it was designed to function in your opinion, did it sir?”

and Miller responded, “Yes, sir.”39 Asked if, in his opinion as a car inspector, the brake

needed to be replaced, Miller stated, “yes, sir.”40

        LeBeau also provides a copy of the inspection report that Miller generated on the

day of the incident. Listing the model of hand brake on the report form, Miller wrote “while

releasing hand brake found stiff” in the “Condition as to Defect” field.41 Prompted by the

form to “describe fully” any defects, Miller elaborated: “Released hand brake, then

reapplied the brakes and same results. Very stiff and hard to release brakes with hand

brake wheel.”42 Overall, LeBeau concludes, there is no genuine issue of material fact as

to whether the hand brake that the tried to release was not “efficient” as required by the


36
   Rec. Doc. No. 11-7, p. 10.
37
   Id. at p. 11.
38
   Id. at p. 12.
39
   Id. at p. 12.
40
   Id. at p. 15.
41
   Rec. Doc. No. 11-9, p. 1.
42
   Id. at p. 2.
59007
                                                                                     Page 7 of 13
FSAA.

        Union Pacific lays out a number of reasons why LeBeau should not prevail on

summary judgment. First, it disputes that LeBeau’s testimony alone is sufficient evidence

of the hand brake’s inefficiency, noting that the cases cited by LeBeau are distinguishable

because in those cases, the plaintiff’s own testimony was used to create a fact issue to

defeat summary judgment, “not to establish a violation for purposes of summary judgment

for the plaintiff.”43 But LeBeau clearly cites evidence beyond his own testimony in support

of his motion, including the testimony of Phillip Arnold and Terrence Miller, as well as

Miller’s contemporaneously-generated inspection report. The Court does not credit this

argument because LeBeau’s motion is clearly supported by more than his own self-

serving testimony.

        Additionally, Union Pacific asserts that a “stuck” or “tight” hand brake does not

necessarily qualify as an inefficient or defective hand brake for purposes of the FSAA. In

support of this contention, Union Pacific cites the deposition testimony of Justin Anderson,

the Director of Terminal Operations, who was asked: “Might a hand brake not release

with a brake stick, but still be a properly functioning hand brake?”44 Anderson answered

yes. Anderson also speculated about another possible reason that a hand brake could be

stuck without being defective. “I’ve encountered it myself in my career where I would

come up to release a hand brake and couldn’t because the person before me had tied it

tight, and was much stronger than I was, and I couldn’t do it by myself.”45 Union Pacific

also highlights certain remarks by LeBeau during his deposition. Specifically, LeBeau


43
   Rec. Doc. No. 15, p. 2.
44
   Rec. Doc. No. 15-4, p. 8.
45
   Rec. Doc. No. 15-4, p. 9.
59007
                                                                                 Page 8 of 13
admitted that he has encountered tight hand brakes before and was able to release them

without injury. Asked “just because a hand brake is tight doesn’t mean it’s defective, does

it?” LeBeau answered, “I guess not.”46

        LeBeau disputes this argument, citing two cases where, he claims, courts have

held that a stuck hand brake qualifies as inefficient under the FSAA. In Williams v. Norfolk

S. Ry. Co., the Western District of Virginia held exactly that, noting that the “[p]laintiff has

provided evidence that the brake in question was stuck fast, due in part to a rusty chain”

and that “Stuck hand brakes qualify as ‘inefficient’ under the FSAA.”47 This Court notes

that a hand brake being “stuck fast” due to a rusty chain is distinguishable from, as here,

a hand brake that, while perhaps unusually tight, was eventually able to be released by

another employee using the brake stick method. Williams appears to stand for the

proposition that a hand brake that is stuck fast, not just tight, is inefficient. Whether the

hand brake that LeBeau encountered was “stuck” or “tight” is the subject of conflicting

evidence and is best assessed by a jury. At what point does a hand brake become so

tight that it is, in fact, “stuck”? This court finds, as the Northern District of Ohio did in

Rogers v. Norfolk S. Ry. Co., that “the failure of the hand brake to release when operated

in the normal, natural, and usual manner remains a question for the trier of fact.”48

        The notion that questions of hand brake efficiency are best left to the jury is

supported by two cases cited by Union Pacific. In Ditton v. BNSF Ry. Co., for example,

the district court for the Central District of California denied the plaintiff’s motion for

summary judgment because it found that there was conflicting testimony as to whether


46
   Rec. Doc. No. 15-5, p. 8.
47
   Williams v. Norfolk S. Ry. Co., 126 F. Supp. 2d 986, 993 (W.D. Va. 2000).
48
   Rogers v. Norfolk S. Ry. Co., No. 3:13 CV 798, 2015 WL 4191147, at *6 (N.D. Ohio July 10, 2015).
59007
                                                                                           Page 9 of 13
the quick release lever on the hand brake that allegedly injured the plaintiff was defective.

Finding that “the normal, natural, and usual manner of operation of a brake release lever

includes the common occurrence that the lever will fail to release the brake,”49 the Ditton

court concluded that the plaintiff was not entitled to summary judgment on his argument

that the quick release lever was inefficient. Here, as in Ditton, there is testimony, including

from LeBeau himself, that tight brakes were not necessarily an abnormal occurrence in

the yard:

        Q. I mean, you have encountered tight hand brakes before today -- before
        the day in question; right?
        A. Correct.
        Q. And you had been able to release the hand brake before, the tight hand
        brakes before without injury; correct?
         A. Correct.50

        Similarly, in Rogers v. Norfolk Southern Ry. Co., the district court for the Northern

District of Ohio denied the plaintiff’s motion for summary judgment on the hand brake

efficiency issue, based on evidence that both the plaintiff and his supervisor were unable

to release the hand brake, and the plaintiff’s deposition testimony that he had previously

encountered hand brakes that would not release. Citing Ditton, the Northern District

held that “[t]he failure of the hand brake to release when operated in the normal, natural,

and usual manner remains a question for the trier of fact.”51 It is true, as LeBeau points

out, that the railroad’s evidence was arguably stronger in Rogers – it introduced an expert

opinion on the efficiency issue, which Union Pacific does not do here. However, the

plaintiff in Rogers had an expert, too, which LeBeau does not. Overall, the Court finds


49
   Ditton v. BNSF Ry. Co., No. CV 12-6932 JGB JCGX, 2013 WL 2241766, at *14 (C.D. Cal. May 21, 2013).
50
   Rec. Doc. No. 15-5, p. 8.
51
   Rogers v. Norfolk S. Ry. Co., No. 3:13 CV 798, 2015 WL 4191147, at *6 (N.D. Ohio July 10, 2015).

59007
                                                                                       Page 10 of 13
Rogers to be analogous, even highly so.

          All in all, although LeBeau evinced specific evidence tending to demonstrate that

the hand brake was inefficient, the Court finds that Union Pacific has pointed to specific

competent summary judgment evidence sufficient to demonstrate a genuine issue of

material fact on the efficiency question. The Court disagrees with LeBeau’s contention

that Union Pacific’s opposition amounts to “unsupported speculation.”52 The testimony of

Justin Anderson and LeBeau clearly suggests that occasionally needing to apply more

force than usual to release a hand brake may well be within the “normal, natural, and

usual manner” of releasing hand brakes. If it is, the hand brake is not inefficient under the

Myers framework. In any event, it is a fact question that, in the eyes of this Court, is

properly decided by the jury.

                   b. Causation

          Union Pacific argues that LeBeau is not entitled to summary judgment because

there exists a genuine issue of material fact as to causation. In fact, it argues that

LeBeau’s injuries are his “sole fault,” because he “encountered a hand brake that he

claims was so tight as to not budge at all when he attempted to release it with the brake

stick, but he, nonetheless, in violation of Union Pacific rules and common sense, took the

riskiest, most dangerous course.”53 LeBeau rejects this argument, urging that “UP’s

causation defense should be rejected because it overlooks a bedrock principle of FELA’s

featherweight causation: that to prevail in a FELA case, the plaintiff need only adduce

some evidence that tends to show that his employer's negligence ‘played any part, even



52
     Rec. Doc. No. 19, p. 7.
53
     Rec. Doc. No. 15, p. 7.
59007
                                                                                Page 11 of 13
the slightest, in producing [his] injury.’”54

        The railroad’s causation argument is essentially this: LeBeau caused his injuries

by applying his bodyweight to the brake stick in clear contravention of both “common

sense”55 and Union Pacific rules that forbid employees from attempting to operate a hand

brake that is “difficult to operate, defective, or damaged.”56 Union Pacific notes that courts

have held that, despite the relaxed causation requirement under the FSAA, “the railroad

in appropriate circumstances may raise a sole cause defense.”57 Per LeBeau, the

causation argument is “simply an attempt to slip the prohibited defense of contributory

negligence into the case through the back door.”58 LeBeau maintains that the sole cause

argument is extreme, because it assumes that “a reasonable jury could accept that

LeBeau’s conduct alone caused the accident in question, without the inefficient brake

playing any part at all.”59 But that scenario likewise relies on the assumption that the brake

is found to be inefficient; the Court supra held that there is a genuine issue of material

fact on that question. The extremity or reasonableness of Union Pacific’s argument is not

a proper consideration on a motion for summary judgment, as the Eastern District of

Louisiana stated in its ruling denying plaintiff’s motion for summary judgment on the issue

of causation in Funez v. Kansas City Southern Ry. Co. There, the railroad defendant

opposed summary judgment with testimony from an expert witness who opined that the

plaintiff was solely at fault because his injuries would not have occurred if he “was



54
   Rec. Doc. No. 19, pp. 7-8 (quoting Rivera v. Union Pacific R. Co., 378 F.3d 502, 507 (5th Cir. 2004)).
55
   Rec. Doc. No. 15, p. 7.
56
   Rec. Doc. No. 15-7, p. 2.
57
   Maldonado v. Missouri Pac. Ry. Co., 798 F.2d 764, 767 (5th Cir. 1986).
58
   Rec. Doc. No. 19, p. 7.
59
   Rec. Doc. No. 19, p. 8.
59007
                                                                                             Page 12 of 13
exercising proper care.”60 The Eastern District wrote: “While the Court has significant

doubts as to the plausibility of this opinion, such concerns are inappropriate on a motion

for summary judgment.”61 Likewise here. Because the causation inquiry is beset by some

of the same factual disputes as the question of the hand brake’s efficiency, this Court

finds that causation is properly determined by the jury. Accordingly, Plaintiff’s Motion for

Partial Summary Judgment shall be denied.

III.    CONCLUSION

        For the above reasons, LeBeau’s Motion for Partial Summary Judgment on the

Issue of Liability62 is hereby DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on February 21, 2020.




                                           S
                                           JUDGE SHELLY D. DICK
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




60
   Funez v. Kansas City S. Ry. Co., 62 F. Supp. 3d 531, 534 (E.D. La. 2014).
61
   Id.
62
   Rec. Doc. No. 11.
59007
                                                                                Page 13 of 13
